                                                  ~~J~~~~
         Case 2:19-cv-01771-JFW-FFM Document 1 Filed 03/11/19 Page 1 of 3 Page ID #:1
                                                                                                             F''
                                                                                                               ` n T COLR~
                                                    ~~ ~~ '~~~
                                                                {~~~
      PA!D                                                                                                        ~~
                              United States District Court
~~                                                                                                           ~~STRi
                              Central District of California                                        CENTF~A~
                                                                                                    BY
           ~~
                                                               Jury Trial Demanded
Clenc, 11S District CouA O
    COURT 4612       ~.,..i     d Mendlow
                     v.

                                                 L A C. 1~             7~
           Keith Klein, Kiran Gollapudi, Health Net Meth-~al„ C"ed~~a~'f
                                                                                  1~.           ~             x
           Peggy Miles, Joseph Thum, Olympia Medical Center, Babak Bamshad, Mario Rosenberg, M
            Michael Soffer, Medical providers in the Beverly Hills, Long Beach and Southern California
            region, Covered California
                                            Complaint

           Jurisdiction
            1.This case arises under the Constitution and laws of the United States. This court has
           jurisdiction under 28 USC 1331.
           2. This case seeks redress for a combination or conspiracy in restraint of the provision of
           medical services in violation of the antitrust laws. This Court has jurisdiction under 15 U.S.C.
           Sec 1.
           3. This case seeks redress for an abuse of monopoly power in violation of 15 USC Sec 2.
           4. This case seeks redress for deprivations under color of law of rights privileges and immunities
           secured by the Constitution of the United States. This Court has jurisdiction under 28 USC
           1343.
           5. The plaintiff has been injured in his business and property by reason of violations of 18 USC
           1962(b),(c) and (d). This court has jurisdiction under 18 USC 1964.

           Introduction
           Plaintiff is alleging a group of doctors, medical providers and insurance providers combined and
           conspired to deny him access to adequate medical care or health insurance coverage.

           Plaintiff is alleging a supplier group boycott by a group of doctors in Southern California who
           refuse to provide medical services to people who have been involved in medical malpractice
           litigation or patients who assert legal rights by not signing boilerplate legal forms before being
           treated. For example- refusal to treat for not signing agreements to waive mandatory arbitration
           clauses or waive the right to informed consent.

          As a result of the boycott, has plaintiff suffered the kinds of injuries the antitrust laws were
          meant to prevent--that is poor quality care or no services at all during critical health crises;
          forced to pay higher prices for service; forced to pay cash for services that should have been


                                                  ~ ~
Case 2:19-cv-01771-JFW-FFM Document 1 Filed 03/11/19 Page 2 of 3 Page ID #:2




 covered or partially covered and forced to agree to be financially responsible for the gap
 befinreen the full price doctors want to charge the amount doctors receive from Medi-Cal..

 In particular, a group of Beverly Hills doctors refused to treat plaintiff for male health issues he
 sought treatment for from November 2014 until November of 2015. The hospitals would not
 test or treat plaintiff's male urology complications—providing only rudimentary care and
 referring him to outside doctors. Outside doctors like Klein-the assigned primary care--
 would not accept Medi-Cal insurance or would not treat Medi-Cal patients. Doctors like
 Gollapudi refused to treat plaintiff unless he agreed to cover the gap out of his own
 pocket between the doctor's full charges and what they had agreed to take from
 Medi-Cal, waive his rights to informed consent and like many subsequent providers, he
 required plaintiff agree to mandatory arbitration. And when plaintiff sought to obtain
 better coverage through Covered Cal they refused him coverage either because he did
 not have enough income or they demanded he waive his rights to jury trial.A subsequent
 group of hospitals and providers similarly refused treatment for bronchitis he sought treatment
 for in Long Beach, CA in March of 2018 and provided poor quality treatment when he sought
 treatment at the Beverly Hills Urgent Care in March of 2018.

 As a result of the boycott, plaintiff suffered and continues to suffer the following injuries the
 antitrust laws were meant to prevent:

 DENIAL OF ACCESS TO RELEVANT MARKET OR VOLUME OF SERVICES OFFERED
 I NADEQUATE TO SERVE CONSUMER NEED
 Plaintiff was denied access to medical services in the relevant market. These doctors controlled
 and precluded plaintiff from access to a free market for medical services in the Los Angeles
 region in violation of the antitrust laws.

 Plaintiff is alleging a supplier group boycott by a group of doctors in Southern California who
 refuse to provide medical services to people who have been involved in medical malpractice
 litigation or patients who assert legal rights by not signing boilerplate legal forms before being
 treated. For example- refusal to treat for not signing agreements to waive mandatory arbitration
 clauses or waive the right to informed consent.

 POOR QUALITY RUDIMENTARY CARE OR POOR CARE
 the hospitals would not test or treat plaintiff's male urology complications—providing
 only rudimentary care inside the hospital and by negligently and carelessly examining
 diagnosing testing or treating the plaintiff and referring him to outside doctors who
 refused to treat the plaintiff or started and abandoned treatment of the plaintiff.




                                 ~~
Case 2:19-cv-01771-JFW-FFM Document 1 Filed 03/11/19 Page 3 of 3 Page ID #:3




 PRICE MAINTENANCE
 These doctors attempted to maintain prices for their services at a level not diminished by
 providing lower cost services at state mandated Medi-Cal rates.

 These doctors sought to coerce plaintiff into becoming a cash paying patient-as a guinea pig- in
 their efforts to undermine Obamacare and universal coverage.



 Causes of Action

 For a violation of 15 USC Sec 1
 Defendant doctors and health care providers and insurers Keith Klein, Kiran Gollapudi,... et. al.
 did enter into a combination or conspiracy to restrain access to medical services.
 in Los Angeles County in violation of 15 USC Sec 1. As a result plaintiff suffered higher prices
 than he could afford as a Medi-Cal recipient, plaintiff suffered from poor quality care and plaintiff
 was denied access to care by a healthcare supplier boycott.

 For a violation of 15 USC Sec 2
 Defendant doctors and health care providers and insurers Keith Klein, Kiran Gollapudi,... et. al.
 did abuse monopoly power and control over the market for health care services in the relevant
 market by refusing to deal with plaintiff in violation of 15 USC Sec 2. As a result plaintiff suffered
 from no care or poor quality care, prices he could not afford as a Medi-Cal recipient and plaintiff
 was denied access to care by a health care supplier boycott.



 Wherefore, plaintiff seeks damages as specified below:

    1.   Money damages
    2.   Punitive damages
    3.   Attorney's Fees
    4.   Injunctive Relief
    5.   Such other relief as is just




            „ ~r
~~2~~~C      N'



 Carl Mendlow
 4221 Lime Avenue
 Long Beach CA 90807
